Citation Nr: 1117417	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans Assistance Commission of Kendall County


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran had a hearing before the Board in September 2009 and the transcript is of record.

The case was brought before the Board in November 2010 at which time the claim was reopened and the merits of the claim were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes the Veteran has raised the issue of entitlement to service connection for bilateral sensorineural hearing loss many times throughout the pendency of this appeal.  The claims folder currently contains a VA examination dated December 2010 providing a positive nexus opinion indicating, among other things, the Veteran's hearing loss is at least as likely as not related to his military service.  The issue of bilateral sensorineural hearing loss has been raised by the records, but has never been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's tinnitus has been medically attributed to his military service.



CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, and 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends his tinnitus started while serving in Vietnam.  He indicates he was a pole lineman and radio operator and fell off a pole in 1968.  He further indicates he was regularly exposed to acoustic trauma and experiences ringing in his ears ever since.

The Veteran's DD-214 confirms he served in Vietnam as a wireman.  Service treatment records reveal a normal audiological examination on entrance into the military in January 1967.  Thereafter, the Veteran "passed" whisper tests in December 1968, January 1969 and in January 1970 (separation).  In 1968, however, the Veteran was seen multiple times for complaints of decreased hearing acuity, especially in his left ear.  In April 1968 the Veteran was found to have some amount of decreased hearing in the left ear, and left ear irrigation was ordered.  An undated treatment record thereafter indicates the Veteran's hearing was within normal limits.  Another treatment record, with an illegible date, indicates hearing within normal hearing except notching to a mild range at 4000 Hertz.  The records are completely silent, though, as to specific complaints of tinnitus or ringing in the ears.

After service, the Veteran concedes he worked as a maintenance mechanic for 37 years.  In January 1985 and August 1985, over a decade after service, the Veteran sought treatment complaining of ringing in the ears, frequent ear aches, and "stuffiness" or "fullness" in the ears.  At those times, the Veteran reported a history of working in a noisy environment.  

Private audiological examinations reveal moderate to severe high frequency hearing loss bilaterally as early as February 1997, nearly three decades after service.

The Veteran was afforded a VA examination in December 2010 where the examiner reviewed the claims folder and accurately summarized the Veteran's pertinent military and medical history.  Despite the Veteran's lengthy post-service occupational noise exposure, the examiner opined that the Veteran's current tinnitus "is at least as likely as not" related to his military service in light of the Veteran's service treatment records revealing some amount of high frequency hearing loss.  That is, the examiner noted a high correlation between high frequency hearing loss and tinnitus.  Although the Veteran passed various in-service whisper tests, a whisper voice test cannot rule out a mild high frequency or unilateral hearing loss.  Other in-service records seem to indicate the Veteran may have had some amount of mild high frequency hearing loss and, therefore, the VA examiner opined tinnitus likely began in the military.

The RO continued its denial finding the Veteran is not currently service connected for hearing loss and, therefore, could not be service connected for tinnitus as "secondary"  to hearing loss.  That is, the RO interpreted the VA examiner's opinion as linking the Veteran's tinnitus to his current hearing loss. The Board disagrees. 

Rather, the December 2010 VA examiner merely indicated tinnitus is highly correlated to high-frequency hearing loss.  The examiner then concluded since there was some evidence of high-frequency hearing loss in the service treatment records it is "at least as likely as not" that the Veteran's current tinnitus is service connected.  The Board finds the examiner's opinion persuasive and based on accurate information found in the service treatment records.  The fact that the Veteran is not currently service connected for bilateral sensorineural hearing loss is not detrimental to his current tinnitus claim because the service treatment records do indicate some showing of high frequency hearing loss, albeit mild high-frequency hearing loss, and therefore the December 2010 VA examiner's opinion is based on accurate facts.

The Board has also considered the Veteran's statements that he suffered with continuing buzzing in his ears, especially since his return from Vietnam.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board notes lay evidence presented by the Veteran concerning his continuity of symptoms after service is generally credible regardless of the lack of contemporaneous medical evidence.

In this case, there is some in-service confirmation that the Veteran had symptoms of high-frequency hearing loss.  Although the Veteran did not specifically complain of tinnitus to a medical provider until 1985 (over a decade after service), the Board finds the Veteran's testimony that his symptoms were continuous credible.  The December 2010 VA examiner, moreover, considered the Veteran's service treatment records, the post-service treatment records, the Veteran's post-service occupational noise exposure and the Veteran's contentions in rendering the opinion.

In light of the in-service treatment for high-frequency hearing loss, the Veteran's testimony of continuous symptoms and the December 2010 VA examiner's opinion, the Board finds entitlement to service connection for tinnitus is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the grant here, however, any VCAA deficiencies with regard to these claims are considered non-prejudicial.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


